DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 11/12/2021. Claims 25-27, 29, 36-38, 40-45, 47 were pending. Claims 25, 36, 41 were amended. Claims 1-24, 28, 30-35, 39, 46, 48-49 were cancelled. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

5.	Claim(s) 25, 26, 29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Tseng et al. (US 2013/0008706 A1).
Regarding to claim 25, Tseng discloses a microelectronics package comprising:
A core layer (middle layer of the stack 22) (See Fig 2A, paragraph 0022-0024);
A build up layer (220) adjacent to the core layer, the buildup layer including micro vias filled with an electrically conductive material (21 and/or 221) (See Fig 2A-2B, paragraph 0022-0027);
wherein the buildup layer define multiple cavities each having a plurality of sides, the plurality of sides define by the buildup layer (220 and/or 22);
a release layer (201) adjacent to the first surface of the buildup layer (220 or 22), the first surface opposite a second surface of the buildup layer, the multiple cavities formed at the second surface (Fig 2A-2C, paragraph 0022-0030).
Regarding to claim 26, Tseng does not discloses any metal stop layer used to define a depth of a cavity.  Therefore, Tseng teaches the microelectronics package is void of a metal stop layer used to define a depth of the cavity.
Regarding to claim 29, Tseng discloses a routing layer adjacent the cavity (See Fig 2A-2C, paragraph 0022-0029).

6.	Claims 25, 26, 29 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by An et al. (US 2010/0139969 A1).

A core layer (300) (See Fig 3, Fig 4, paragraph 0038, 0050);
A build up layer (600) adjacent to the core layer (300), the buildup layer including micro vias filled with an electrically conductive material (630) (See Fig 7, paragraph 0055);
wherein the buildup layer define multiple cavities each having a plurality of sides, the plurality of sides define by the buildup layer (600) (Fig 7, paragraph 0055);
a release layer (700) adjacent to the first surface of the buildup layer (600), the first surface opposite a second surface of the buildup layer, the multiple cavities formed at the second surface (Fig 9-12, paragraph 0055-0062).
Regarding to claim 26, An does not discloses any metal stop layer used to define a depth of a cavity.  Therefore, An teaches the microelectronics package is void of a metal stop layer used to defined a depth of the cavity.
Regarding to claim 29, An discloses a routing layer adjacent the cavity (See Fig 7, paragraph 0055).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0008706 A1) as applied to claims 25-26, 29 above, and further in view of Boyapati et al. (US 2018/0019197 A1).

Regarding to claim 27, Tseng fails to disclose the buildup layer is an organic material reactable with at least one fluorine, tetrafluoromethane, methane and ammonia.  However, Tseng clearly teaches to form buildup layer (220) is a dielectric material.  Regarding to claim 27, Boyapati discloses the buildup layer is a dielectric material comprises an organic material (polymer or resin material) reactable with at least one of tetrafluoromethane (paragraph 0054, 0058).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tseng in view of Boyapati by having Tseng the buildup layer is an organic material reactable with at least one tetrafluoromethane because equivalent and substitution of one for the other would produce an expected result.

27 is rejected under 35 U.S.C. 103 as being unpatentable over An (US 2010/0139969 A1) as applied to claims 25-26, 29 above, and further in view of Boyapati et al. (US 2018/0019197 A1).
Regarding to claim 27, An fails to disclose the buildup layer is an organic material reactable with at least one fluorine, tetrafluoromethane, methane and ammonia.  However, An clearly teaches to form buildup layer (600).  Regarding to claim 27, Boyapati discloses the buildup layer is a dielectric material comprises an organic material (polymer or resin material) reactable with at least one of tetrafluoromethane (paragraph 0054, 0058).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify An in view of Boyapati by having the buildup layer is an organic material reactable with at least one tetrafluoromethane because equivalent and substitution of one for the other would produce an expected result.

9.	Claims 36-38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Boyapati et al. (US 2018/0019197 A1) in view of An et al. (US 2010/0139969 A1).
Regarding to claim 36, Boyapati discloses a method of manufacturing a die (paragraph 0024, 0026, 0035), the method comprising:
building a core layer (104) (paragraph 0026);
applying a buildup layer (106 or 202 or 322), the building layer include a micro vias filled with an electrically conductive material (paragraph 0026-0035, 0039, Fig 1-2, Fig 3A-3C);
forming a cavity (vias 110 or 204) within the buildup layer by reacting a constituent of a plasma gas with the building layer, the buildup layer comprises a first surface opposite a second 
evacuating a product formed by reacting the constituent of the plasma gas with the building up layer (i.e. plasma etching, See paragraph 0030, 0052, 0054, 0058, 0096; Fig 3C-3D; fig 4).
Regarding to claim 36, Boyapati fail to disclose applying a release layer on a first surface of the buildup layer.  An teaches to applying a release layer (700) on a first surface of the buildup layer (600) Fig 9-12, paragraph 0055-0062).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Boyapati in view of An by applying a release layer on a first surface of the buildup layer because it helps to cover the lower electrically conductive material (630).
Regarding to claim 37, Boyapati discloses the constituent of the plasma gas comprises at least one fluorine, tetrafluoromethane (paragraph 0058; 0096; Boyapati’s claim 20).
Regarding to claim 38, Boyapati discloses wherein reacting the constituent of the plasma gas with the buildup layer includes reacting the constituent of the plasma gas with the buildup layer without a metal layer adjacent the buildup layer (106) (Note: there are plurality of layer 106 adjacent to each other; plasma etching layer 106, See paragraph 0030, 0052, 0054, 0058, 0096; Fig 3C-3D; fig 4).
Regarding to claim 40, Boyapati discloses the buildup layer is an organic buildup layer (paragraph 0030, e.g. polymer).

s 41-45, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa et al (US 2004/0142571 A1) in view of Matsuuchi et al. (US 2009/0200910 A1) and Desilets et al. (US 4,362,596).
Regarding to claim 41, Yanagisawa discloses a system for creating multiple cavities in a substrate (See Fig 3), the system comprising:
A platform configured to hold a substrate (W) (Fig 4, paragraph 0035, 0041-0042);
A plasma jet located proximate to the platform and movable about the platform, the plasma jet including a nozzle (20) arranged to direct a plasma at the substrate (W) (See Fig 4, paragraph 0021, 0031, 0049-0053);
A processor (i.e. computer 49) and
A memory (i.e. including in the computer 49) that stores instructions, when executed by the processor, caused the processor to:
Transmit a first signal to the platform or the plasma jet, the first signal configured to cause the platform and the nozzle to translate relative to another (Fig 4-Fig 5, paragraph 0021, 001, 0041-0044; 0049-0053);

Regarding to claim 41, Yanagisawa fails to disclose a plurality of sensor and sending a second signal to plasma jet to regulate a flow rate of the plasma gas. However, Yanagisawa clearly teaches to control the flow rate by using controller (33) (Fig 4, paragraph 0039). Matsuuchi teaches a plurality of sensors (paragraph 0056, 0061, 0065, 0101, 0102), and sending a second signal to plasma jet to regulate a flow rate of the plasma gas (via gas flow rate control portion 92) (control program 92, See Fig 9, 0056, 0058-0065). Matsuuchi further teaches a 
Yanagisawa and Matsuuchi fail to disclose transmit the fourth signal to plasma jet to regulate the flow rate of the plasma gas, such that the plasma jet can from the multiple cavities in the buildup layer of the substrate. Desilets teaches transmit the fourth signal to plasma jet to regulate the flow rate of the plasma gas, such that the plasma jet is capable of removing undesired material (See, Fig 1-2, col. 3-5)  Yanagisawa teaches the plasma jet can from the multiple cavities in the buildup layer of the substrate (Fig 1-3). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yanagisawa and Matsuuchi in view of Desilets transmit the fourth signal to plasma jet to regulate the flow rate of the plasma gas, such that the plasma jet can from the multiple cavities in the buildup layer of the substrate because it provides an improved etch end point detection arrangement for detecting etch end point (See col. 2 lines 1-10)
Regarding to claim 42, Yanagisawa discloses the plasma is a binary mixture (paragraph 0039).

Regarding to claim 43, Yanagisawa fails to disclose the plasma includes a carrier gas selected from the group consisting of helium, neon, argon, krypton, xenon, and nitrogen. 
Regarding to claim 44, Yanagisawa teaches the plasma gas includes a reactant gas (SF6) and a carrier gas (i.e. another gas) (See paragraph 0039).
Regarding to claim 45, Yanagisawa teaches to use fluorine as a reactive species (See paragraph 0044). Matsuuchi also teaches to use fluorine as a reactive gas (paragraph 0047).
	Regarding to claim 47, Yanagisawa and Matsuuchi fail to disclose the third signal indicates a pressure proximate to the nozzle of the platform and the fourth signal increase or decrease the flow rate of the plasma depending on the pressure. Desilets teaches the third signal indicates a pressure proximate to the nozzle of the platform and the fourth signal increase or decrease the flow rate of the plasma gas depending on the pressure (See, Fig 1-2, col. 3-5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yanagisawa and Matsuuchi in view of Desilets by having the third signal indicate a pressure proximate to the nozzle of the platform and the forth signal increase or decrease the flow rate of the plasma depending on the pressure because it provides an improved etch end point detection arrangement for detecting etch end point (See col. 2 lines 1-10). 
Response to Arguments

Regarding to previous ground of rejection under 35 U.S.C 102(a) as being anticipated by Boyapati, the applicants state “Claims 25-27, 29-33, 35-38 and 40 were rejected under 35 U.S.C. § 102(a) over Boyapati (U.S. 2018/0019197). Independent claims 25 and 36 have been amended to incorporate limitations of previously presented claims 28 and 34, rendering this rejection moot.”  The applicant’s argument with respect to previous 35 U.S.C 102(a) rejection is moot in view of new ground of rejections as discussed above using new cited prior arts.
Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 25, the applicants stated:
“Independent claim 25, as amended, recites in part: “a release layer adjacent a first surface of the buildup layer, the first surface opposite a second surface of the buildup layer, the multiple cavities formed at the second surface’. (Emphasis added). Independent claim 36, as amended, recites similar limitations. The specification describes: “instead of laser drilling a cavity, a plasma process may be used for trimming and cutting a predetermimed shape to separate the laminated layers from the release layer” (see [0015], see also [0033]). The cited references do not teach a buildup layer defining “multiple cavities” and a release layer adjacent the buildup layer.
Boyapati appears to disclose a semiconductor package with a buildup layer but does not discuss a release layer. (See Boyapati Abstract; see also Office Action, pages 9-10). Nor does Boyapati discuss multiple cavities in the buildup layer.
Ishiara appears to disclose a printed wiring board with a “frame-shaped groove (3013)... formed in a central portion of the insulating layer 30 using laser” and a “release layer 40 is provided so as to cover the frame-shaped groove 0B)’ (See Ishiara [0046]}. But Ishiara does not discuss multiple cavities in the buildup layer. For the foregoing reasons, the cited references do not teach or disclose every element of the pending claims”.
The applicant’s arguments are moot in view of the new ground of rejections as discussed above using new cited prior arts.
Regarding to previous ground of rejection under 35 U.S.C 103 with respect to claim 41, the applicants stated:
“Independent claim 41, as amended, recites in part: “... a plurality of sensors, .. transmit a first signal to the platform or the plasma jet, the first signal configured to cause the platform and the nozzle to translate relative to another, sending a second signal to the plasma jet to regulate a flow rate of the plasma gas, receive a third signal from the plurality of sensors, and transmit a fourth signal to the plasma jet to regulate the flow rate of the plasma gas, such that the plasma jet can form the multiple cavities in the buildup laver of the substrate.”

The specification describes the benefits of the plasma jet method: “[u]sing a plasma process as disclosed herein is better than laser drilling because multiple cavities in a panel may be formed at once instead of one at a time. Stated another way, multiple cavities may be formed in parallel instead of in series, Forming multiple cavities at once using a plasma process may increase the throughput as compared to the current laser drilling methods.” See [0015]: see also (0038). Additionally, “using a plasma to create a cavity may allow the cavity to be produced without the need for a metal stop layer.” See [0038]). The cited references do not teach or suggest this method, even if combinable.
 Yanagisawa appears to disclose “local dry etching method comprising the step of removing an oxide film formed on the surface of a semiconductor water” (See Yanagisawa, Abstract). While Yanagisawa discusses flattening of a wafer by local dry etching using plasma, Yanagisawa does not discuss formation of multiple cavities in a substrate. See also Office Action, pages 11-12). Neither does Masuda to discuss this method. Masuda discusses a plasma generator. But Masuda does not discuss applying that plasma generator to multiple cavity production in a substrate. For the foregoing reasons, the cited references do not teach every element of the pending claims. Reconsideration is respectfully requested”
The examiner disagrees.  Yanagisawa clearly teaches formation of multiple cavities in the substrate (See Fig 1-3, Note: Fig 1 has plurality of cavities in the substrate; Fig 3 show cross section of a substrate a cavity in the substrate.  A wafer in Figure 3 comprises a plurality of cross section which will result in plurality of cavities).  Further, claim 41 are drawn to an apparatus claim.  It is noted that the substrate or multiple cavities in a substrate is not part of the apparatus. A substrate and/or multiple cavities in the substrate are material or article worked upon. According to the MPEP 2115, “Material or Article Worked upon does not limit apparatus claim. Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713